Reasons for Allowance

This action is in response to the amendment and remarks received on October 6, 2021.
Claims 3-11, 13-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 3-11: Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed tool device lock comprising a first projection and a bolt arranged an insertion part of a first module, the first module rotable about an insertion axis within a receptacle of a second module having a second projection and a bolt slot; the bolt configured to communicate with the bolt slot in a locking position and where the bolt is disengaged from the bolt slot in an unlocked position; and wherein the bolt moves radially outward relative to an insertion axis of the first module within a second module during transition of the tool device from an unlocking position to the locking position to prevent detachment of the second module from the first module, as claimed, for the purpose of providing a quick lock and release of tool device modules.
The following is an examiner’s statement of reasons for allowance of claims 13-15 and 17-20: Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed tool device lock comprising a first projection arranged an insertion part of a first module, the first module rotable about an insertion axis within a receptacle of a second module having a second projection; and a safety device having blocking elements configured as claimed, for the purpose of providing a quick lock and release of tool device modules.
The prior art is found to disclose tool lock devices for modules that fit within another module; however, such locks are not found to disclose a protrusion (e.g. bolt) that functions 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199





/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



October 18, 2021